t c summary opinion united_states tax_court stephen l and darlene g morgan petitioners v commissioner of internal revenue respondent docket no 22339-09s filed date stephen l and darlene g morgan pro sese amber n becton and nancy w hale for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the deficiency resulted from the denial of deductions for expenses claimed in connection with petitioner stephen morgan’s mr morgan real_estate remodeling activities we must decide whether petitioners are entitled to deduct sec_162 expenses of dollar_figure whether petitioners are entitled to deduct a sec_179 expense of dollar_figure and whether petitioners are entitled to deduct truck expenses of dollar_figure the parties’ stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in tennessee when they filed their petition mr morgan worked in the construction business throughout most of his career on date mr morgan sold his interest in jbs enterprises l l c an alabama limited_liability_company for dollar_figure a dodge ram truck and a travel trailer the jbs transaction the sales document states that the dollar_figure comprises a cash distribution of profits from operations of dollar_figure a purchase of mr morgan’s interest in real_estate_assets totaling dollar_figure and a purchase of mr morgan’s interest in equipment totaling dollar_figure further the sales document allocates a price of dollar_figure to the dodge ram and dollar_figure to the travel trailer after the jbs transaction had closed mr morgan pursued opportunities in the redevelopment of distressed residential real_estate with the help of a realtor mr morgan began searching for suitable properties on date he purchased a property pincite maxey road cedar hill tennessee the cedar hill property on date he purchased a property pincite s 14th street nashville tennessee the nashville property after renovations mr morgan sold the nashville and cedar hill properties on november and date respectively his net return on the cedar hill property was a loss of dollar_figure and his net return on the nashville property was a gain of dollar_figure mr morgan kept records and receipts of cell phone and supply expenses related to the cedar hill and nashville property renovations in mr morgan also has detailed expense logs related to each property for petitioners have not purchased any other properties for renovation mr morgan decided that because the real_estate market was weak by the time he sold the cedar hill and nashville properties in it would be foolish to continue purchasing properties when he would be unable to resell them mr morgan testified that he used the dodge ram acquired in the jbs transaction exclusively in his activities renovating the cedar hill and nashville properties beginning on date mr morgan kept a log to track the miles driven in the dodge ram mr morgan’s mileage logs show that from october through date the dodge ram was driven big_number miles in connection with his renovation activities petitioners claimed truck expense deductions on their federal_income_tax return using the business standard mileage rate and the difference between readings on the dodge ram’s odometer from date the date it was acquired through date petitioners owned two other vehicles for their personal_use petitioners timely filed their joint form_1040 u s individual_income_tax_return for on schedule c profit or loss from business petitioners reported gross_receipts of zero with respect to mr morgan’s renovation activities and deductions of dollar_figure for car and truck expenses dollar_figure for depreciation and sec_179 expenses and dollar_figure for other expenses on date respondent timely issued a notice_of_deficiency disallowing petitioners’ schedule c deductions petitioners timely filed their petition with this court on date discussion i trade_or_business deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 to determine whether a taxpayer is conducting a trade_or_business requires an examination of the facts involved in each case 312_us_212 for a taxpayer to be engaged in a trade_or_business the primary purpose for engaging in the activity must be for income or profit 480_us_23 factors to be considered in determining whether an activity is engaged in for profit include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative sec_1_183-2 income_tax regs a final_determination is made only after considering all facts and circumstances id respondent argues that petitioners have failed to establish that mr morgan’s renovation activities qualify as a trade_or_business pursuant to sec_162 petitioners argue to the contrary we agree with petitioners mr morgan’s work and behavior in connection with the search for purchase renovation and sale of the cedar hill and nashville properties clearly establish that he treated his activities as a trade_or_business he used his knowledge of the construction business and interest in real_estate to purchase and renovate the cedar hill and nashville properties he purchased and renovated these properties in late and early just before the real_estate market crashed he carefully tracked his expenses related to each project throughout and as well as his net profits and losses when mr morgan realized that the prospects of future profits from his renovation activities were bleak he decided to cut his losses and get out of the business thereby demonstrating a profit objective accordingly mr morgan’s real_estate renovation activity in constitutes a trade_or_business pursuant to sec_162 ii other expenses items described in sec_274 are subject_to strict substantiation rules petitioners reported gross_receipts of zero with respect to mr morgan’s renovation business and deductions of dollar_figure for car and truck expenses dollar_figure for depreciation and sec_179 expenses and dollar_figure for other expenses the other expenses consisted of costs related to mr morgan’s cell phone and supplies used for renovations mr morgan kept records and receipts of cell phone and supply expenses with respect to the cedar hill and nashville property renovations in see sec_274 sec_280f accordingly petitioners are entitled to their claimed deduction of dollar_figure for cell phone and supply expenses iii sec_179 expense subject_to certain limitations taxpayers purchasing qualifying property may elect under sec_179 to deduct the cost of the property in the year the property is placed_in_service qualifying sec_179 property includes tangible_property that is depreciable under sec_168 and is described in sec_1245 and computer_software that is depreciable under sec_167 and described in sec_1245 but only if the property is acquired for use in the active_conduct_of_a_trade_or_business sec_179 a ctive conduct means that the taxpayer actively participates in the management or operations of the trade_or_business sec_1_179-2 income_tax regs as used in sec_179 the term trade_or_business has the same meaning as in sec_162 and the regulations thereunder and therefore property held merely for the production_of_income does not qualify as sec_179 property sec_1_179-2 income_tax regs as discussed above mr morgan’s activities with respect to the cedar hill and nashville properties constituted a trade_or_business pursuant to sec_162 thus his activities also qualify as a trade_or_business pursuant to sec_179 he used the dodge ram exclusively in the active_conduct of his trade_or_business the sales document allocates dollar_figure to the dodge ram and petitioner deducted that amount as an expense pursuant to sec_179 there are two relevant limitations that apply to the sec_179 deduction the sec_179 expense cannot exceed dollar_figure pursuant to sec_179 as in effect in and sec_179 provides that the sec_179 deduction cannot exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year petitioners reported gross_receipts of zero in from mr morgan’s renovation business however dollar_figure of the dollar_figure in cash mr morgan received as part of the jbs transaction was a distribution of profits from operations the second_limitation on the sec_179 deduction applies to the aggregate of any trade_or_business during the taxable_year accordingly petitioners have sufficient taxable_income from the active_conduct_of_a_trade_or_business in and are entitled to deduct their claimed sec_179 expense of dollar_figure iv truck expenses pursuant to sec_274 truck expenses otherwise deductible as business_expenses will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the truck expenses by adequate_records or other corroborating evidence of items such as the amount of each expense the time and place of the truck’s use and the business_purpose of its use see 50_tc_823 affd per curiam 412_f2d_201 2d cir maher v commissioner tcmemo_2003_85 a taxpayer may also choose to use the business standard mileage rate to determine a truck expense deduction in lieu of actual expenses 60_tc_503 kay v commissioner tcmemo_2002_197 affd 85_fedappx_362 5th cir revproc_2005_78 2005_2_cb_1177 however the business standard mileage rate may not be used to compute deductible expenses if the taxpayer has claimed a sec_179 expense deduction on the same vehicle kay v commissioner supra revproc_2005_78 supra on their federal_income_tax return petitioners claimed a truck expense deduction using the business standard mileage rate and odometer readings from date the date the dodge ram was acquired through date petitioners may not claim deductions with regard to the dodge ram for both the sec_179 expense and the standard mileage rate accordingly as we have determined that petitioners are entitled to the sec_179 expense deduction for the dodge ram they are not entitled to a truck expense deduction using the business standard mileage rate in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
